Citation Nr: 0032109	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-06 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
prostatitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for retinitis 
pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened a previously denied claim for 
service connection for chronic prostatitis and then denied 
service connection for chronic prostatitis; and a March 2000 
rating decision which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for retinitis pigmentosa.  This latter issue will 
be discussed in the Remand section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In August 1995, the RO denied the veteran's original 
claim for service connection for prostatitis, based upon a 
finding that a chronic condition was not shown in service and 
continuity of symptomatology had not been demonstrated; the 
veteran did not appeal this decision and it became final.  

3.  Additional evidence received since the August 1995 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1995 decision of the RO that denied the 
veteran's claim for service connection for prostatitis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (2000).  

2.  The additional evidence received subsequent to the August 
1995 RO decision is new and material, and the claim for 
service connection for prostatitis is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an August 1995 rating decision, the RO denied the 
veteran's original claim for service connection for 
prostatitis.  The RO concluded that service connection could 
not be granted because the evidence showed that the veteran's 
prostatitis in service was not a chronic condition, and 
continuity of symptomatology had not been demonstrated.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO decision 
included service medical records which indicated that the 
veteran was seen in August 1951, for complaints of 
prostatitis.  He gave a history of prostatitis and reported a 
little discharge from the urethra that morning.  The 
diagnosis was chronic prostatitis.  Penicillin was 
prescribed.  A clinical record, dated in November 1951, 
indicated that the veteran had had prostatitis for about nine 
months.  He had been treated with several courses of 
penicillin.  He continued to have some discharge in the early 
morning without pain.  The provisional diagnosis was chronic 
prostatitis.  Further evaluation revealed that the prostate 
was normal.  Urethritis was diagnosed.  A record dated in May 
1952, indicated that the veteran had prostatitis which had 
been treated with penicillin, prostatic massage, and sitz 
baths for over one year.  He complained of early ejaculation.  
Clinical evaluation revealed that the prostate was normal.  
No diagnosis was made at the time.  Upon separation 
examination in June 1952, it was noted that the veteran had 
been treated for prostatitis one year prior and that it had 
been cured.  

A June 1995 statement from a VA physician related that a 
current biopsy of the veteran's prostate revealed chronic 
prostatitis consistent with the veteran's contention that he 
first experienced this problem on active duty in 1951.  The 
physician noted that the service medical records had been 
reviewed.  

In September 1998, the veteran requested that his claim for 
service connection for prostatitis be reopened.  He submitted 
VA treatment records, dated from September 1973 to May 1975, 
which showed treatment for prostatitis, impotence, and 
hemospermia; and VA outpatient treatment records dated from 
July 1997 to September 1998, which indicated that he had been 
diagnosed with prostate cancer.  He also submitted statements 
from Mark A. Schmidt, M.D., of the Lewis-Gale Clinic, dated 
in February and July 1999, which indicated that the veteran 
had been diagnosed with prostate cancer.  Dr. Schmidt had 
previously treated the veteran for symptoms of chronic 
prostatitis which did not appear to be bacterial.  He 
surmised that there was the potential that the veteran had 
non-bacterial prostatitis which more than likely had been 
persistent since his early days in service.  

At a personal hearing before a hearing officer at the RO in 
July 1999, the veteran testified that he had first been 
diagnosed with prostatitis in 1949.  At present, he had been 
diagnosed with prostate cancer and continued to be treated 
for prostatitis.  He had been treated for prostatitis on 
various occasions post-service.  However, his family doctor 
was dead.  He recalled that he had received treatment at 
several other private and VA medical facilities over the 
years in Philadelphia, Pennsylvania; Danville, Illinois; 
Minneapolis, Minnesota; Fort Hamilton, New York; and in the 
VA Medical Center in Salem.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step analysis that must 
be applied when a claimant seeks to reopen a final decision 
based on new and material evidence.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 
203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 
(1999).  

In this regard, the Board notes that Congress has recently 
passed, and the President has signed into law, the "Veterans 
Claims Assistance Act of 2000."  This law, enacted on 
November 9, 2000, has removed the well-grounded claim 
requirement under 38 U.S.C.A. § 5107(a), and has added new 
sections with respect to the duty to assist in the 
development of claims.  Therefore, the second step outlined 
above should not be completed.  Accordingly, it follows that, 
if it is determined by the Board that new and material 
evidence has been submitted, the case should then be remanded 
to the RO to ensure that the duty to assist has been 
fulfilled in accordance with the new law.  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the August 1995 
denial.  As suggested by the factual background set out 
above, evidence available to the RO in August 1995 showed 
that the veteran was treated for prostatitis in service, but 
the condition was resolved and continuity of symptomatology 
had not been demonstrated.  However, the veteran has 
submitted additional medical records, dated in 1973-1974, 
which indicate that he had been treated for prostatitis; and 
medical statements relating his current prostatitis to the 
prostatitis he experienced in service.  The Board finds that 
this additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, the Board 
concludes that the veteran has submitted new and material 
evidence, and the claim for service connection for 
prostatitis is reopened.  


ORDER

New and material evidence has been submitted and the claim 
for service connection for prostatitis is reopened, subject 
to the Remand directives outlined below.  


REMAND

Initially, the Board notes that, the veteran's substantive 
appeal on the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
retinitis pigmentosa was received at the Board in October 
2000.  Included with the VA Form 9 was additional evidence.  
The veteran's representative declined to provide a waiver of 
RO review of this evidence and has requested that the matter 
be returned to the RO for readjudication and the issuance of 
a supplemental statement of the case in accordance with 38 
C.F.R. § 20.1304(c) (2000).  

There has been a significant change in VA law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this Act eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In pertinent part, new sections with respect to the duty to 
assist and the development of claims are as follows:  

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).   

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Furthermore, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, and the veteran has 
specifically referenced outstanding medical evidence that may 
support his claim, it would be prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
chronic prostatitis since his discharge 
from service.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since his discharge from service, as well 
as any outstanding employment 
examinations conducted pursuant to his 
employment with VA.  Once obtained, all 
records that are not already in the file 
must be associated with the claims 
folder.  

3.  The veteran should be afforded an 
examination by a urologist.  Before 
evaluating the veteran, the examiner 
should review the claims folder, in 
particular the service medical records, 
which should be provided to him/her prior 
to the examination.  After the 
examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiner 
should provide answers to the questions 
posed below.  The responses and opinions 
provided should reflect review of all 
pertinent material in the claims folder 
and include a complete rationale.  

Each response should be numbered with a 
Roman numeral to correspond with the 
question posed.  It is imperative that 
the examiner preface his/her answer with 
any underlined standard of proof.  

I.  Does the veteran currently have 
chronic prostatitis?  

II.  If the veteran currently has 
chronic prostatitis, is it as least 
as likely as not that the current 
condition had its onset in service, 
or is etiologically related to his 
military service, including the 
prostatitis treated in service?  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should then review the 
additional evidence obtained, including 
that evidence submitted by the veteran on 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
retinitis pigmentosa, and readjudicate 
the claims based on all of the evidence 
of record.  If any further development is 
indicated, it should be accomplished.  If 
either of the claim remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


